Citation Nr: 1123247	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-08 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic headaches to include as secondary to herbicides.  

2.  Entitlement to service connection for hypertension to include as secondary to herbicides.  

3.  Entitlement to service connection for hyperlipidemia (elevated cholesterol) to include as secondary to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to February 1969.  He was stationed in Vietnam from December 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era.

2.  There is no evidence of chronic headaches in service and no competent evidence linking the Veteran's current chronic headaches with his period of service to include his presumed exposure to herbicides.

3.  There is no evidence of hypertension in service or within one year after service and no competent medical evidence linking the Veteran's current chronic headaches with his period of service to include his presumed exposure to herbicides.

4.  Hyperlipidemia (elevated cholesterol) is a laboratory finding and not a disability or disease; it has not been shown the veteran has any disability associated with elevated cholesterol of service origin.



CONCLUSIONS OF LAW

1.  A chronic headache disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

3.  A disability manifested by hyperlipidemia (elevated cholesterol) was not incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his chronic headaches, hypertension, and hyperlipidemia are related to his military service.  Specifically, he contends that he was exposed to Agent Orange while in service which has resulted in the claimed disabilities.

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, certain chronic diseases such as hypertension may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1101, 1110, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. § 1116(f).  Furthermore, VA regulations provide that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; Non- Hodgkin's lymphoma; acute and subacute peripheral neuropathy; Parkinson's disease; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).    

Hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, note(1) to Diagnostic Code 7101.  


Analysis

1. Chronic Headaches/Hypertension

The Veteran's service treatment records are negative for chronic headaches and/or hypertension in service.  The examiner for entrance purposes summarized that there were infrequent headaches and transient hypertension with no medication.  While the Veteran reported a history of "frequent or severe headache" and "high or low blood pressure" during a Report of Medical History conducted upon enlistment in October 1965, the October 1965 enlistment examination and January 1969 separation examination show a normal neurologic system and blood pressure readings of 138/82 (October 1965) and 134/78 (January 1969) and the Veteran specifically denied "frequent or severe headache" and "high or low blood pressure" during a Report of Medical History upon separation examination in January 1969.  

A re-enlistment examination dated in February 1975 also shows a normal neurologic system and a blood pressure reading of 126/72.  At that time the Veteran again reported a history of "frequent or severe headaches" but denied a history of "high or low blood pressure."     

The Veteran filed an initial claim for service connection for various disorders in December 2007 but did not complain of either chronic headaches or hypertension at that time.  

The earliest evidence of a diagnosis of a headache disorder is a VA Agent Orange examination reported showing "chronic headaches" dated in January 2009.  The earliest evidence of a diagnosis of hypertension is a private treatment record dated in May 1997.  We also note that an elevated reading of 110/90 was recorded in December 1986.

The Board finds that the preponderance of the evidence is against service connection for either chronic headaches or hypertension.  Though the Veteran served in the Republic of Vietnam during the Vietnam War and is therefore presumed to have been exposed to Agent Orange during service, the Board observes that neither chronic headaches nor hypertension are disabilities for which a presumption based on herbicide exposure is warranted under section 3.309(e).  Furthermore, there is no diagnosis of hypertension until more than one year after the Veteran's discharge from service.  As such, presumptive service connection is not warranted.  

The Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).  

Nevertheless, the claims are also denied on a direct basis.  First, there is no evidence of either chronic headaches or hypertension in service.  As above, while the Veteran reported a history of "frequent or severe headache" and "high or low blood pressure" during a Report of Medical History conducted upon enlistment in October 1965, the October 1965 enlistment examination and January 1969 separation examination show a normal neurologic system and blood pressure readings of 138/82 (October 1965) and 134/78 (January 1969) and the Veteran specifically denied "frequent or severe headache" and "high or low blood pressure" during a Report of Medical History upon separation examination in January 1969.

Furthermore, there is no record of a diagnosis of a chronic headache disorder until January 2009, approximately 40 years after service and no reported history of chronic headaches until February 1975 which is approximately six years after military service.  Also, there is no diagnosis of hypertension until long after service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no medical evidence in the record that links any current headache disorder or hypertension to an incident of the Veteran's active military service.  While the January 2009 VA Agent Orange examination report shows impressions of chronic headaches and hypertension this report does not relate either of these disorders to the Veteran's  service or presumed herbicide exposure.  

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, may be credible regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, however, any statements as to continuous headaches or elevated blood pressure readings since service are not found to be persuasive in light of the fact that the Veteran denied problems upon separation and did not complain of headaches or elevated blood pressure until years following discharge.  Such histories reported by the Veteran for evaluation purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.  Stated differently, the Veteran did complain of hypertension at entrance.  However, hypertension was not demonstrated at entrance, during service, at separation, within one year of separation or when examined in 1975.  Rather, on each occasion, his blood pressure and cardiovascular system were normal.  Such findings are inconsistent with a diagnosis of hypertension and inconsistent with any possible allegation of continuity of symptomatology.  Furthermore, there is no competent evidence linking the remote onset of hypertension to service.  Similarly, there was a complaint of headache prior to service.   However, the service treatment records were negative for treatment and all examinations were normal.  We find the contemporaneous record to be more probative and credible than his remote assertions advanced for compensation purposes.

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for chronic headaches and hypertension.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Lastly, we note that the Veteran did report a pre-service history of headache and hypertension.  However, the entrance and separation examinations were normal.  Despite his reports of a pre-service history, we find that there is no reliable evidence that either predated service.  Other than a conclusory statement, he did not establish a factual foundation for his opinion.  Under the circumstances, we conclude that neither preexisted service and that this is a traditional case, rather than one that involves rebutting the presumption of soundness. 

2. Hyperlipidemia

In this case, it has been argued that service connection is warranted for hyperlipidemia, or elevated cholesterol.  The Veteran's service treatment records are negative for an indication of hyperlipidemia.  The earliest indication of hyperlipidemia in the record is a January 2009 VA Agent Orange examination showing hyperlipidemia.    

Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 852 (29th ed. 2000); see STEDMAN'S MEDICAL DICTIONARY 825, 985 (26th ed. 1995) (defining hyperlipidemia as the presence of an abnormally large amount of lipids in the circulating blood).

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There is no evidence of record suggesting the Veteran's hyperlipidemia or elevated cholesterol causes any impairment of earning capacity.  Service connection may not be granted for a laboratory finding.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see 38 U.S.C.A. § 1110.  Nothing in the medical evidence presently on file shows the veteran has a current disability manifested by elevated cholesterol.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Espiritu, 2 Vet. App. at 494.  However, as above, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 465.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The issue on appeal is based on the contention that high cholesterol is a disability.  However, when the Veteran's service and post-service medical records are considered together with the applicable law (which shows that there is no competent evidence to show that the claimed condition has been associated with a disease process, and that it is not a disability), the Board finds that the evidence outweighs the Veteran's contentions that his high cholesterol warrants service connection. 

Accordingly, because the Veteran does not have a current disability for which service connection may be granted, the Board concludes that the preponderance of the evidence is against his claim of service connection for elevated cholesterol, and his claim therefore must be denied. 38 C.F.R. § 3.102; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim of service connection for chronic headaches and hypertension, the RO provided the appellant pre-adjudication notice by letter dated in April 2009.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

With regard to the claim of service connection for hyperlipidemia, notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA need not conduct an examination with respect to the claims decided herein because the information and evidence of record contains sufficient competent medical evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In this case, there is no competent evidence of the claimed disorders in service and no competent evidence that suggests a causal link between the Veteran's current claimed disorders and any incident of active duty.  Indeed, in view of the absence of complaints during military service and the first indication of these problems occurring several years after service, relating the Veteran's claimed disorders to his service would be entirely speculative. Therefore, there is no duty to provide an examination or a medical opinion. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for chronic headaches is denied.  

Service connection for hypertension is denied.  

Service connection for hyperlipidemia is denied.  




____________________________________________
HOWARD N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


